

115 HRES 493 IH: Recognizing the dangers of distracted driving.
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 493IN THE HOUSE OF REPRESENTATIVESJuly 28, 2017Mr. Krishnamoorthi (for himself and Mr. Hultgren) submitted the following resolution; which was referred to the Committee on Transportation and InfrastructureRESOLUTIONRecognizing the dangers of distracted driving. 
Whereas, in 2011, Congress passed the Safe Teen and Novice Driver Uniform Protection Act of 2011, which authorized the Secretary of Transportation to award incentive grants to States with graduated driver licensing laws that require novice drivers younger than age 21 to comply with a two-stage licensing process before receiving an unrestricted driver’s license; Whereas the two-stage process included a learner’s permit and a subsequent intermediate permit stage that prohibits the usage of cell phones or other communication devices in nonemergency situations; 
Whereas this law aimed to reduce instances of impaired driving, including distracted driving; Whereas, in 2015, the National Safety Council reported that 47 percent of drivers believe it is safe to send a text either manually or via voice-dictation system, 35 percent of teens use social media behind the wheel, and 54 percent of drivers feel pressure from work to drive distracted;
Whereas, in 2016, about 40,000 people died in motor vehicle crashes, representing a 14 percent increase since 2014; Whereas, in 2016, the National Safety Council, the National Highway Traffic Safety Administration, the Federal Highway Administration, and the Federal Motor Carrier Safety Administration all announced the Road to Zero initiative, with the goal of eliminating traffic fatalities within 30 years; 
Whereas this coalition encourages a coordinated approach by local and State entities to increase driver safety; Whereas, in 2017, AT&T reported that while driving, nearly 4 in 10 smartphone users tap into social media, almost 3 in 10 surf the net, and surprisingly, 1 in 10 video chat; 
Whereas AT&T research reports that while texting and emailing remain the prevalent driver distraction, more than 1/4 polled reported using other social platforms, such as Facebook and Twitter, while driving; Whereas a shocking 1 in 7 reported they are active on Twitter from behind the wheel of a moving vehicle; 
Whereas the National Highway Traffic Safety Administration reports that distracted driving is a problem for all age groups, but especially for younger, novice drivers who use smartphones at a rate over two times higher than other age groups; Whereas, according to the Centers for Disease Control and Prevention, motor vehicle crashes are the leading cause of death for teens; 
Whereas 47 States and the District of Columbia now ban texting while driving, 15 States and the District of Columbia prohibit all hand held use of cell phones while driving, and 38 States and the District of Columbia ban all cell phone use by novice drivers; and Whereas Congress incentivizes States to ban all cell phone use for teen drivers, except in cases of emergency: Now, therefore, be it 
That the House of Representatives recognizes the dangers of distracted driving and expresses support for— (1)public and private efforts to educate the public about the dangers of distracted driving;  
(2)industry-led engineering solutions to reduce fatal crash risks as a result of distracted driving; (3)stronger enforcement of distracted driving laws;  
(4)the It Can Wait campaign created by AT&T to raise awareness of the dangers of texting and driving; and (5)the Road to Zero coalition and its efforts to encourage a holistic, safe system approach to improving roadway safety, including reducing distracted driving and crashes related to it. 
